Citation Nr: 1416707	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.  

2.  Entitlement to service connection for a disability manifested by pruritus of the ear (claimed as itching of the ear).

3.  Entitlement to service connection for an acoustic neuroma. 

4.  Entitlement to service connection for peripheral vestibular disorder (claimed as dizziness).  

5.  Entitlement to an initial compensable rating for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from January 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO) in November 2010 and October 2011.  

The Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) in August 2012, a transcript of which is in the claims file.  He and his wife testified at a February 2014 videoconference before the undersigned and a transcript thereof is contained in a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acoustic neuroma and service connection for peripheral vestibular disorder (claimed as dizziness), as well as entitlement to an initial compensable rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While first shown decades after military service, and although there has been an intervening neuroma of the right ear, the Veteran's current hearing loss of the right ear is reasonably attributable to inservice acoustic trauma.  

2.  Pruritus, or itching, of the ears is first shown decades after military service and is not related to the Veteran's military service, including any inservice acoustic trauma, or to the postservice development of a claimed neuroma of the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of the right ear are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for a disability manifested by pruritus of the ear (claimed as itching of the ear) are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service 

connection claims, the VCAA imposes a duty to inform a claimant of respective evidence gathering duties and all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection for hearing loss by RO letter of May 2010 and as to service connection for pruritus of the ears by RO letter in January 2011.  These letters provided information as to the respective evidence gathering duties and elements for claim substantiation.  All this was prior to the November 2010 denial of service connection for hearing loss of the right ear and the January 2011 denial of service connection for pruritus.  These letters also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) are on file, as are private clinical records and articles submitted by the Veteran.  He testified at a DRO hearing August 2012 and he and his wife testified at a Board videoconference in February 2014.  Transcripts of each are on file.  

The Veteran has reported in his initial claim for service connection that he was evaluated for hearing loss in the immediate postservice years, from 1964 to 1978, in connection with employment and his education.  At the videoconference he indicated that these records were not available.  In light of the favorable outcome as to the claim for service connection for hearing loss of the right ear, not having obtained such records is nonprejudical.  As to the claim for service connection for pruritus (itching) of the ears, the Veteran has not suggested that such records would be helpful as to this claim and, in fact, he had conceded that his pruritus does not antedate 1995.  So, such records would have no bearing on the claim for service connection for pruritus and, as such, there is no prejudice in not having such records on file. 

Also, as to the claim for service connection for pruritus, the Veteran was afforded a VA examination as to the etiology of his pruritus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Here, the examiner in 2010 reviewed the evidentiary record, noted the Veteran's history, and conducted a physical examination.   Thus, although the Veteran's contention is, essentially, that the examiner did not expend sufficient time in conducting the examination, the Board disagrees and finds that the salient facts, findings, and clinical history, as recorded in the examination report are sufficient and the Board further finds that the examiner adequately explained the basis for the negative opinion which was rendered.   

38 C.F.R. § 3.103(c)(2) requires that at a hearing the issues must be fully explained and the submission of evidence that may have been overlooked should be suggested.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal were identified and the representative and the DRO as well as the Acting VLJ specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection   The Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's DD 214 shows that his military occupational specialty in the U.S. Marine Corps was an aircraft jet engine mechanic.  The STRs are negative for the claimed disabilities.  The Veteran's hearing was 15/15 of the whispered voice on the January 1957 examination for service entrance and of both the whispered and spoken voice on examination in February 1960 for service separation.  He was not afforded audiometric testing of his hearing acuity during service, including not having had such testing on the examinations for entrance and separation.  

Attached to the Veteran's May 2010 original claim for service connection, VA Form 21-526, was a VA Form 21-4138, Statement in Support of Claim, in which he reported that he had noticed a decrease in his hearing acuity in 1964.  During the course of pre-employment physicals after service, examining physicians had informed him that he was experiencing some hearing loss and they agreed it was from his having been a jet engine mechanic in the Marines.  He related a similar history in a June 2010 VA Form 21-4138.  

Also attached to the VA Form 21-526, were records of Dr. R. F. reflecting that MRIs in August 2000, March 2001, May 2002, June 2004, and May 2007 which demonstrated that the Veteran had an acoustic neuroma of the right 7th and 8th cranial nerve complex, within the right internal auditory canal.  That neuroma had remained unchanged since first detected.  

Received in June 2010 were treatment records of Dr. N. which show that a June 2000 clinical record indicated that the Veteran had had been off balance, i.e., had had dizziness, for 2 months.  A September 2000 report shows that the Veteran had been referred by Dr. R. F., for a presumed right acoustic neuroma.  The Veteran had had a progressive hearing loss in the right ear and because of the asymmetry (apparently asymmetry of hearing loss) an August 2000 MRI was done revealing an enhancing lesion in the right internal auditory canal.  In addition to hearing loss, he had had some imbalance for about one year which was controlled with "meclizine."  His history included hypertension and atrial fibrillation for which attempts at cardioversion had been done.  On examination he was not ataxic on Romberg testing.  He clinically had a hearing loss in the right ear.  Audiometric testing was done and revealed a down-sloping sensorineural hearing loss with 10 percent speech discrimination on the right and 100 percent on the left.  The impression was that he most likely had a right acoustic neuroma.  Various treatment options were discussed.  

A September 2000 audiogram revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
30
55
80
Not tested
85
Left Ear
10
5
30
55
60

However, the report does not show that speech discrimination ability was performed with the use of the Maryland CNC wordlist.  It was noted that the Veteran had reported having a worsening of hearing acuity in the right ear for several years, and had an extensive history of loud noise exposure.  

On VA audiology examination in August 2010 the Veteran's claim file was reviewed.  It was noted that the September 2000 audiogram revealed an asymmetric sensorineural hearing loss in the right ear and a hearing loss in the left ear.  It was noted that the past testing of the Veteran's hearing of the whispered and spoken voices were not comprehensive, not frequency specific, and could not detect a high frequency hearing loss.  The Veteran now complained of difficulty hearing when there was competing noise.  He had been exposed to loud noise in his MOS during service.  Occupationally, he had been a police officer for 4 years with exposure to noise from small arms fire during one weapons qualification which was done without hearing protection.  Other exposure was denied, including in employment in electrical maintenance for 25 years.  He had hunted many years ago, without use of hearing protection devices, and had occasionally used a chainsaw while using hearing protection.  A right acoustic neuroma had been detected in 2000.  He had tinnitus, which had been present for years but without a certain date of onset.  

Audiometric testing revealed hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
80
100
105+
105+
105+
Left Ear
20
15
65
65
75

Discrimination ability, using the Maryland CNC wordlist, was zero (0) percent in the right ear and 92 percent in the left ear.  The diagnosis was an asymmetric sensorineural hearing loss.  His tinnitus was as likely as not associated with his hearing loss.  The examiner's opinion was that the hearing loss in the left ear and the tinnitus were at least as likely as not caused by or a result of military noise exposure.  However, an opinion as to the right ear was deferred to an otolaryngologist.  Nevertheless, it was stated that while no evidence existed to disprove the Veteran's claim that his hearing loss in the right ear was related to service, given the lack of comprehensive audiometric data during service, it was noted that he had been diagnosed with a right acoustic neuroma, and this affected his ear and hearing acuity.  A hearing loss associated with acoustic neuroma was progressive in nature and a review of audiologic records confirmed a progression of hearing loss in the right ear since 2000.  However, it was beyond the scope of an audiologist to determine the effects of acoustic neuromas.  Thus, a medical opinion was deferred to an otolaryngologist.  It was also stated that there was no evidence in the literature linking noise exposure to acoustic neuromas.  

The claim file was reviewed in October 2010 by a VA physician.  It was noted that the Veteran related having noticed some hearing loss gradually over the years since service separation.  Over the years he had had hearing tests for some jobs and was told his hearing loss was due to his military service.  In 2000 he was having difficulty hearing in his right ear and on evaluation an acoustic neuroma was found.  He did not have vertigo, but had had constant bilateral tinnitus since military service.  However, it was also reported that he had a history of vertigo or dizziness since 2000 which was not constant but occurred daily and lasted for a few minutes or less.  He had a history of pruritus of both ears, which had begun in 1995 and while not constant, it occurred daily and lasted for a few minutes or less.  He had no history of balance or gait problems and no history of an ear infection.  There was also no sign of a staggering gait or imbalance.  

It was noted that the Veteran had been exposed to loud noises during service and recalled having a hearing loss since that time, and now had a bilateral sensorineural hearing loss.  It was at least as likely as not that the hearing loss in the left ear was due to military noise exposure.  However, he was diagnosed with an acoustic neuroma in the right ear in 2001 which had caused an asymmetrical hearing loss with little to no usable hearing in his right ear.  While it was likely that the military noise exposure affected his hearing in the right ear, it was not possible to state the extent to which it was affected because of the concurrent diagnosis of a neuroma.  

On file is a December 2010 report of private audiometric testing in December 2010 by Dr. A. D., an otolaryngologist, which revealed hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
75
90
No response

No response
Left Ear
35
40
75
Not tested
80

It was noted that the Veteran believed that his military exposure to loud noise was the cause of his acoustic neuroma.  It was recommended that he have binaural hearing amplification.  Speech discrimination was tested but the report does not show that the Maryland CNC wordlist was used.  

In April 2011 the VA examiner that conducted the October 2010 evaluation observed that the opinion in October 2010 had opined that the right ear hearing loss could not be considered service-connected since the cause thereof was the acoustic neuroma, which was a medical condition not associated with loud noise exposure.  While it was likely that the military noise to which he was exposed affected hearing acuity in the right ear, it was not possible to state the extent to which it was affected because of the concurrent diagnosis of a neuroma.  It was noted that the Veteran contended that he had found research which supported his claim that loud noise exposure increased the risk of developing an acoustic neuroma.  

It was reported that the Veteran had a history of vertigo or dizziness since the 1980s and pruritus of both ears since 1995.  He had a history of balance or gait problems since 2006, which was now constant.  He denied occupational or recreational noise exposure.  His dizziness occurred when he stood up quickly and to minimize this he would sit on the side of his bed for a few minutes before standing.  He had fractured his hip in 2006, which had affected his balance, having lost 1/4 inch in the right leg length, for which he now used a shoe lift.  

With respect to hearing loss in the right ear, it was noted that the Veteran had provided summaries or abstracts of two studies that investigated whether or not there was a relationship between loud noise exposure and the development of an acoustic neuroma.   The examiner reviewed the studies supporting a link between loud noise exposure and acoustic neuromas, as well as global review of literature on the topic, but the examiner concluded that the results were mixed. 

It was noted that a study by Colin Edwards, et al. (2005) from the American Journal of Epidemiology concluded that their data supported the hypothesis that loud noise is a risk factor for acoustic neuroma. The list of "loud noises" however, was broad and included working with machines and power tools, motors (including airplanes), exposure to loud music/working in the music industry, and exposure to screaming children/sports events, and/or restaurants/bars. The study also found that the highest increased risk of acoustic neuroma was for those exposed to loud noise for a duration of 5-14 years, and it did not show that those exposed to higher levels of 

noise had increased risk of developing a neuroma. A second study by the same author Colin Edwards, et al. (2007) from the American Journal of Epidemiology concluded that their study did NOT support the hypothesis that occupational noise exposure is a risk factor for acoustic neuroma. They found no evidence of an increased acoustic neuroma risk among the study participants working in occupations with loud noise exposures, regardless of exposure level, exposure duration, or latency period (time between noise exposure and diagnosis of neuroma).  In total, Edwards authored three studies, two with similar results - finding an increased risk of acoustic neuroma and noise exposure, but was unable to replicate the results in a third study.  An analysis of twenty studies was conducted by Ana Corona, et al. (2009) from the Brazilian Journal of Otorhinolaryngology concluded that high levels of sound pressure, as well as education level, family income, occupation, hay fever, and exposure to ionizing radiation (dental x-rays) and non-ionizing radiation (cell phone use) are all risk factors for acoustic neuromas.  This is quite a varied list of risk factors, and not all noise related. Lastly, a study by M. Hours et al., (2009) from the Occupational Environment Medical Journal found an association between loud noises exposure, whether in a leisure or work setting.  It was important to note that an acoustic neuroma should be more accurately described as a vestibular schwannoma, because more than 90% of these tumors originate within Schwann cells that surround the vestibular nerve, not the acoustic nerve.  It was a benign tumor that results in hearing loss (usually unilateral), tinnitus, and disequilibrium.  Many of the articles cited, as well as others found during the literature review, describe how loud noise damages the cochlea, but these tumors do not occur in the cochlea.  The term acoustic neuroma, is therefore a source of confusion.  The examiner stated that what could be concluded from this literature review was that there was no clear cut answer as to whether loud noise exposure causes acoustic neuromas, or more accurately, vestibular schwannomas.  Some studies, depending on their criteria and methods, were able to make this conclusion, others are not.  There had not been a study linking military noise exposure to this type of tumor.  More research was needed, as there is no definitive causal relationship between the two, and if noise exposure was a risk factor to the development of an acoustic tumor, the significance of that risk needs to be determined.  The examiner concluded by stating that she would have to resort to mere speculation to state that an acoustic neuroma was caused by military noise exposure. 

The VA physician also stated that the Veteran reported having pruritus (itchy ears) which occurred for a few minutes each day and which had been present since 1995.  He had not been treated for this on active duty.  Ear pruritus was not related to hearing loss or the diagnosis of an acoustic neuroma, and should not be considered service-connected.  

The VA physician also stated that the Veteran did not have vertigo.  His balance problems were related to a 2006 hip fracture with resultant 1/4 inch shortening of the right leg.  He had dizziness when standing up quickly but this was consistent with orthostatic hypotension, a condition not related to the vestibular system.  He had not been treated for dizziness or balance problems during service and these conditions were not associated with hearing loss or acoustic neuromas, and they should not be considered service related.  

On file is a report of a VA hearing aid evaluation later in April 2011.  At that time the Veteran related the impairment caused by his bilateral hearing loss.  It was determined that he was a hearing aid candidate.  Also, smoke and doorbell alerting devices and alarm clock were to be ordered.  The Veteran reported that his private physician had told him that research was being done in Europe that was linking noise exposure to the development of acoustic neuroma, and the Veteran stated that he would be the first to be awarded service connection for this condition.  Also on file is a July 2011 report of a VA hearing aid fitting.  

At the August 2012 hearing before a DRO it was agreed that the issues were the evaluation of the service-connected hearing loss in the left ear and service connection for hearing loss in the right ear, dizziness and loss of balance, adjudicated as vertigo or a peripheral vestibular disorder.  Pages 2 and 3 of that transcript.  The Veteran testified that he was diagnosed with a neuroma in 2001.  Page 3.  He averred that the VA medical opinion in October 2010 did not resolve reasonable doubt in the Veteran's favor.  Pages 4 and 5.  He had not been given adequate hearing protection against loud noise during service.  Page 5.  He had used adequate hearing protection in postservice employment.  Page 6.  He had had examinations of his hearing when he obtained employment immediately after service with Texas Instruments which had revealed a hearing loss and was informed that his hearing loss must have started during military service.  Page 6.  Thereafter, a pre-employment examination at "Minneapolis Honeywell" also revealed a slight hearing loss which was then felt to be of service origin.  He had not been exposed to loud noise after military service.  Page 6.  

The Veteran testified that a VA examiner had informed him, contrary to what was stated in the written report, that acoustic neuromas were showing up more and more in veterans exposed to loud noise.  Page 7.  He had tried to obtain private audiometric testing but no private audiometric testing sources used the Maryland CNC wordlist, which was used by VA.  Pages 8 and 9.  With respect to his postservice pre-employment examinations, he testified that he did not have the reports of those examinations and that since his military discharge in 1960 some of those companies were "not here anymore."  Page 11.  In response to the question of whether any of his physicians had told him that there was a relationship between his neuroma and military service he replied that he was relying upon information obtained by searching the Internet and what VA examiners had told him.  However, he also testified that no physician had told him that there was "a direct relationship" but he believed that this was a matter as to which such physicians were not specialists.  Page 11.  

As to the claim for a peripheral vestibular disorder (claimed as dizziness) the Veteran testified that he believed that this was related to his acoustic neuroma, which was tied in with a person's equilibrium.  Again, he reported that a VA examiner had written that it was due to his leg shortening from a hip fracture but that at the examination he had told her that his dizziness and balance problems began in 2000 when he was diagnosed with a neuroma and not when he fractured his hip in 2006 but the examiner had not mentioned this part of his history.  Page 13.  He also had dizziness when he stood up quickly which he understood from past examinations, private doctor or a VA doctor was caused by that tumor in his right ear.  Pages 13 and 14.  As to pruritus, the Veteran again felt that not all of his clinical history as to this had been placed in his VA medical chart.  Pages 16 and 17.  He did not know how his pruritus related to either his military service or his acoustic neuroma.  Page 17.  VA had given him hearing aids but because they provided no help in his right ear, he returned the right ear hearing aid to VA.  Page 17.  He believed that a VA examination he had received (without clarifying which examination) was inadequate because the examiner had not had sufficient time for a proper examination.  It was agreed that the Veteran would be provided another examination as to his claims.  Pages 18 and 19.  At the DRO hearing the Veteran submitted a copy of an article entitled "Exposure to Loud Noise and Risk of Acoustic Neuroma."  

Following the DRO hearing, the Veteran underwent a VA audiology examination in September 2012. At that time the Veteran's claim file was not reviewed.  Audiometric testing at that time revealed his hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
65
95
105+
105+
105+
Left Ear

30
70
70
75

His speech discrimination ability, using the Maryland CNC wordlist, was 84 percent in the left ear and zero (0) percent in the right ear.  It was reported that the use of speech discrimination score was appropriate in this case and that the results of the testing were valid for rating purposes.  The diagnosis was a bilateral sensorineural hearing loss.  It was reported that the Veteran's hearing loss did not impact upon the ordinary conditions of his life, including his ability to work.  

At the Board videoconference in February 2014 the Veteran testified as to his inservice exposure to loud noises in his MOS as a jet engine mechanic without the use of adequate hearing protection.  Pages 4 and 5 of that transcript.  The service representative stated that the Veteran had not had significant exposure to loud noise after service, including in his civilian occupations as a production supervisor and electrician.  Page 5.  The Veteran testified that his hearing loss began gradually.  He had been diagnosed with an acoustic neuroma in 2000.  Page 6.  He affirmed his belief that the same acoustic trauma that was the cause of his now service-connected hearing loss in the left ear and his tinnitus, had also affected and caused his hearing loss in the right ear.  The inservice acoustic trauma that caused his hearing loss in the right ear was over 40 years prior to his diagnosed acoustic neuroma in the right ear.  Page 7.  

The Veteran testified that a private audiologist, Dr. A. D., in New Bedford, Massachusetts, had evaluated the Veteran but VA would not accept the results because the testing had not used the Maryland CNC word test.  However, the private audiologist had informed the Veteran that only VA used the Maryland CNC wordlist and that the hearing and speech recognition testing by the private audiologist showed that the Veteran's hearing was worse that reported by VA audiologists.  Page 8.  The Veteran's wife testified that they were married in 1964 and that in the early years of their marriage she had not noticed that he had a hearing loss but as time passed his hearing acuity worsened.  Page 9.  He was now unable to hear anything in his right ear, such that although given hearing aids by VA, even a hearing aid in the right ear would not help.  Page 10.  He had returned the hearing aid for the right ear to VA.  Page 11.  

As to pruritus, the Veteran reported that his itching of the ears had begun when he first went into the VA healthcare system.  At these times he had also informed VA healthcare professionals that sometimes when he stood up he became dizzy but he had been told that it was due to leg shortening from a fractured right hip, for which he wore a 3/4 inch shoe lift.  Page 12.  However, the Veteran did not believe that this was correct but, rather, he believed his dizziness was caused by his hearing loss because, while he did have atrial fibrillation it was under control, and he did not otherwise have any cardiovascular disorder which might cause his dizziness.  Pages 13 and 14.  His blood pressure was good and he did not have any accompanying shortness of breath with the dizziness (which would suggest a cardiovascular etiology).  Page 14.  

The undersigned explained to the Veteran that VA was required by regulation to use the Maryland CNC wordlist.  Page 15.  The Veteran testified that he did not believe that his right ear hearing loss was caused by the acoustic neuroma (found in 2000) because he had had a hearing loss in the right ear for many years prior to the discovery of the acoustic neuroma.  The Veteran pointed out his submission of articles concerning studies which suggested that there was a link between exposure to loud noises and the development of acoustic neuromas.  Page 16.  The Veteran acknowledged that dizziness and itching of his ears were not present during service and reaffirmed his belief that these were related to his hearing loss which was caused by acoustic trauma.  Page 17.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss (as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112 (West 2002) 38 C.F.R. §§ 3.307, 3.309 (2013).  A chronic disease, listed at 38 C.F.R. § 3.309(a), shown during service or within one year of service discharge is presumed to be of service origin and subsequent manifestations, however remote, will be service-connected unless clearly shown to be due to inter-current cause.  To be shown as a chronic disease, there must be a combination of manifestations to identify the disease and sufficient observation to establish chronicity, as distinguished from merely isolated findings or a diagnosis which merely includes the word "chronic."  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, when a disease 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues are either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).   

In adjudicating a claim for VA benefits on the merits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for hearing loss of the right ear

It must be noted that mere opinions or diagnoses that a claimant has a hearing loss is insufficient to establish that a current hearing loss exists by VA standards under 38 C.F.R. § 3.385.  Thus, although the Veteran was not afforded audiometric testing during service or at service discharge which could establish a hearing loss in the right ear; nonetheless, he is now service-connected for hearing loss in the left ear and for tinnitus.  The basis for these grants of service connection was that they are due to inservice exposure to acoustic trauma in the course of the Veteran's duties in his MOS of a jet engine mechanic.  Moreover, it is undisputed that the Veteran now had a hearing loss in the right ear.  

The dispositive matter is whether the current right ear hearing loss is due to inservice exposure to acoustic trauma or to a neuroma in his right ear which first developed decades after service.  While it is contended that the acoustic neuroma of the right ear is also due to inservice acoustic trauma, the Board need not address this aspect of the claim for right ear hearing loss in light of the favorable determination as to the hearing loss being due to inservice acoustic trauma.  

An August 2010 VA examiner stated that there was no evidence disproving that the hearing loss in the right ear was related to service.  The examiner then qualified this statement noting that the progression of hearing loss in the right ear since 2000 was consistent with having a neuroma.  The audiologist then indicated that a physician should render an opinion, and a physician did so in October 2010 and April 2011.  On each occasion the physician stated that it was likely that inservice acoustic trauma affected the Veteran's hearing acuity in his right ear but it was not possible to state the extent because of the concurrent neuroma of the right ear.  

In this regard, "an accurate determination of etiology is not a condition precedent to granting service connection; nor is 'definite etiology' or 'obvious etiology'.  See 38 U.S.C. § 5107(b)."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  On the other hand, when a VA examiner makes a specific determination as to causation or etiology, that medical opinion or diagnosis necessarily excludes other possible causes or etiologies.  McQueen v. West, 13 Vet. App. 237 (1999) (as amended by order of January 6, 2000) (a VA examiner, after reviewing the claim file, determined that a back disorder was due to arthritis, necessarily concluded that service-connected kidney stones had not increased back pain above its baseline level or caused any additional low back disability). 

Here, the VA physician did not rule out the contribution of inservice acoustic trauma in the Veteran's development of hearing loss in the right ear.  To the contrary, read fairly, the opinions expressed in 2010 and 2011 indicate that the Veteran's hearing loss in the right ear is caused by both inservice acoustic trauma and by the postservice acoustic neuroma in the right ear.  

In light of this, and with the favorable resolution of doubt in favor of the Veteran, service connection for hearing loss in the right ear is warranted.  

Service connection for a disability manifested by pruritus of the ear (claimed as itching of the ear)

The Veteran has challenged the conclusion of the 2010 VA examiner on the basis that the examiner did not favorably resolve doubt in his favor.  However, "it is not the province of medical professionals to determine whether the evidence demonstrates reasonable doubt, which is a factual determination to be made by the Board.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence is a factual determination)."  Daily v. Shinseki, No. 07-3294, slip op. at 5 (U.S. Vet. App. Oct. 30, 2009) (nonprecedential memorandum decision), 2009 WL 3493048 (Vet.App.)).  

Here, the evidence shows that the Veteran has conceded that his pruritus, or itching, of his ears did not exist during military service and first manifested no earlier than 1995.  However, his belief that it is in some way related either to inservice acoustic trauma or hearing loss of service origin is, at best, no more than mere lay speculation.  He is not competent to attest to the etiology of this claimed condition, because he lacks the medical education and training to render such a medical opinion.  In contrast to his lay opinion, is the medical opinion of a VA examiner that the pruritus is unrelated to the Veteran's hearing loss, or even to the claimed acoustic neuroma.  

In sum, the Veteran's lay speculation cannot serve as a basis for service connection for the claimed pruritus when it first manifested in 1995 years after active service, including any inservice acoustic trauma, and even years before development of the postservice acoustic neuroma, in 2000.  Lay evidence is competent as to matters within the knowledge and personal observation of a witness, such as features or symptoms of illness, but is not competent as to speculation, hunches or intuitions about matters remote from the witness's experience and, when it addresses medical causation, it is not competent.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Additionally, the Board must observed that mere itching is no more than a symptom of a disability and by itself does not constitute a disability.  Service connection is granted only for disabilities and not for symptoms (rather, symptoms may be used to evaluate the severity of a disability for rating purposes).  Accordingly service connection for pruritus, claimed as itching of the ears, is not warranted.  


ORDER

Service connection for hearing loss of the right ear is granted.  

Service connection for a disability manifested by pruritus of the ear (claimed as itching of the ear) is denied.  



REMAND

In the Veteran's VA Form 21-526, Application for Compensation, received in May 2010, he reported that his hearing loss had begun in 1964 and he had been treated or evaluation at the following: (1) in 1964 at Texas Institute, in Attleboro, Massachusetts, when he had an employment examination; (2) in 1966 at S.MT.I. college, at the Truesdale Clinic in Fall River, Massachusetts, when he had a college physical and again at that facility in 1970 for a pre-employment examination; (3) in 1978 for a pre-employment examination with the "ComElectric" by Dr. Warbass in New Bedford, Massachusetts; and (4) other records were at the Massachusetts Eye and Ear Clinic in Boston, Massachusetts, since 2001 when treated by Dr. Nadol.  

Records of Dr. Nadol are on file.  While acknowledging the Veteran's testimony that "some" of these records may no longer be obtainable, if the Veteran or his representative believe that any of the aforementioned records would be relevant or material to his claims for service connection for an acoustic neuroma of the right ear or for a peripheral vestibular disorder, the Veteran should execute and return to VA the required releases together with complete and up-to-date information as to the current and full address of the custodians of such records so that an attempt may be made to obtain them.  

In this case, the VA opinions rendered in October 2010 and April 2011 were apparently provided by a VA otolaryngologist (since such was requested by the August 2010 VA audiologist).  Given the nature of the claims, the Board believes that it would be helpful if an opinion were obtained from a neurologist as to whether inservice acoustic trauma as likely as not caused or contributed to the development of the Veteran's neuroma in the right ear.  

Also, in light of the grant of service connection for hearing loss of the right ear, the rating assigned for hearing loss must now take into account the Veteran's hearing loss in the right ear.  Recent audiometric testing indicates that the Veteran now has no hearing ability in the right ear.  However, if service connection for an acoustic neuroma remains denied, it is possible that if it can be determined to what extent any acoustic neuroma of the right ear causes hearing loss in that ear, such degree of hearing loss, if ascertainable, many be deducted, if feasible, in arriving at the appropriate determination as to the degree of hearing loss in that ear.  

Thus, the Veteran should be afforded a comprehensive VA audiology examination for the purpose of determining the severity of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran or his representative should be contacted and requested to clarify whether it is believed that any of the private records cited in the Veterans original claim (as listed above) and at his DRO hearing (identifying a pre-employment examination at "Minneapolis Honeywell" of unspecified place and date) would be relevant or material to his claims for service connection for an acoustic neuroma of the right ear or for a peripheral vestibular disorder.  If either responds in the positive, the Veteran should be requested to execute and return to VA the required releases together with complete and up-to-date information as to the current and full address of the custodians of such records so that an attempt may be made to obtain them.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by a neurologist.  

The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neuroma of the right ear is due to inservice exposure to acoustic trauma.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran now has a peripheral vestibular disorder due to either (a) inservice acoustic trauma or (b) a neuroma of the right ear which is due to inservice exposure to acoustic trauma.  In reaching this opinion, it would be helpful if the examiner addressed the Veteran's complaints of both dysfunction of balance and also his reported episodes of dizziness and particularly whether it is as likely as not that either of these are due to a peripheral vestibular disorder or otherwise attributable a neuroma or inservice exposure to acoustic trauma.  

If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case.  

A rationale for any opinion offered should be provided.

3.  Arrange for a VA audiology to assess the current severity of the Veteran's service-connected bilateral hearing loss.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file should be made available to the examiner.  

Additionally, the examiner should specifically comment on how and to what extent the Veteran's hearing loss impairs him socially and occupationally.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claim file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claim file demonstrating any notice that was sent was returned as undeliverable.  

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If the benefits sought remain denied, furnish to the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


